Order, Family Court, Bronx County (Marjory Fields, J.), entered on or about April 19, 1996, which adjudicated appellant, a juvenile delinquent, following a fact-finding determination that he committed acts, which if committed by an adult, would constitute the crimes of attempted assault in the first, second and third degrees and reckless endangerment in the first degree, and placed him with the Division for Youth for 18 months, unanimously affirmed, without costs.
The findings were supported by sufficient evidence and were not against the weight of the evidence, where the police officer, from one block away on a well-lit street, saw appellant strike the complainant with a bottle and the officer identified appellant as the assailant by his distinctive clothing, losing sight of him for a period of only 10 or 15 seconds between first sighting appellant and arresting him at the site of the assault (Matter of Ryan W., 143 AD2d 435, lv denied 73 NY2d 709). Concur— Rosenberger, J. P., Wallach, Williams and Andrias, JJ.